Citation Nr: 0113428	
Decision Date: 05/11/01    Archive Date: 05/15/01

DOCKET NO.  00-05 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an assignment of an initial disability 
evaluation higher than 60 percent for arteriosclerotic heart 
disease status post pacemaker with glomerulonephritis (to 
include hypertension prior to January 12, 1998). 

2.  Entitlement to an assignment of an initial disability 
evaluation higher than 10 percent for hypertension for the 
period beginning January 12, 1998.


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel







INTRODUCTION

The veteran had active duty service from May 1963 to May 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision by the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection for 
arteriosclerotic heart disease with hypertension and angina 
and chronic glomerulonephritis and assessed a 60 percent 
evaluation effective May 31, 1990.  By a rating decision 
dated June 1998 the RO granted a 100 percent evaluation 
effective September 13, 1996, for one year and one month 
following insertion of a permanent internal pacemaker.  The 
evaluation was decreased to 60 percent effective November 1, 
1997.  By a rating decision dated March 2000 the RO granted a 
separate 10 percent evaluation for hypertension effective 
January 12, 1998.  


FINDINGS OF FACT

1.  The VA has obtained and fully developed all evidence 
necessary for the equitable disposition of the veteran's 
appeal.

2.  The veteran's heart disease is manifested by mild chest 
pain several times a week, and requires medications; more 
than light manual labor is probably not feasible at any 
relevant time but the veteran is not limited to sedentary 
employment and there is no sign of chronic congestive heart 
failure or other more significant functional limitations.

3.  For the period beginning on January 12, 1998, the veteran 
has not been shown to have systolic pressure of predominantly 
200 or more, or diastolic pressure of predominantly 110 or 
more.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 60 percent for arteriosclerotic heart disease status post 
pacemaker with glomerulonephritis (to include hypertension 
prior to January 12, 1998) have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991 & Supp. 2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 4.1-4.14, 38 C.F.R. § 4.104, Diagnostic 
Code 7005 (1997 & 2000).

2.  The criteria for entitlement to an evaluation in excess 
of 10 percent for hypertension during the period from January 
12, 1998, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2000); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 
4.104, Diagnostic Code 7005 (1997 & 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for VA assistance to claimants under certain 
circumstances.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The veteran contends that his arteriosclerotic heart disease 
status post pacemaker with glomerulonephritis is more severe 
than contemplated by the 60 percent evaluation assigned.  
This is an original claim placed in appellate status by a 
notice of disagreement (NOD) taking exception with the 
initial rating.  See Fenderson v. West, 12 Vet. App. 119, 127 
(1999).  The Fenderson case requires consideration be given 
to staged ratings in claims arising out of the original grant 
of service connection.  The severity of the veteran's 
disability must be evaluated from the effective date of 
service connection through the present.  Fenderson, 12 Vet. 
App. at 125-127, citing Goss v. Brown, 9 Vet. App. 109, 114 
(1996); Floyd v. Brown, 9 Vet. App. 88, 98 (1996); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  As the RO granted a 
separate disability rating for hypertension effective from 
January 12, 1998, the Board will consider whether an 
increased rating is warranted for this disability as well.  
Inasmuch as the grant of the 10 percent rating is not the 
maximum benefit under the rating schedule, the claim for an 
initial rating in excess of 10 percent for this disability 
remains in controversy and is still a viable issue for 
appellate consideration by the Board.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the notice/assistance 
provisions of the new legislation.  The record includes 
pertinent VA examination reports (all of which the Board 
finds to be adequate for rating purposes), VA hospital 
records, and private medical records.  No additional 
pertinent evidence has been identified by the veteran, and 
the Board therefore finds that the record as it stands is 
complete and adequate for appellate review.  

Additionally, the record shows that the veteran has been 
adequately notified of the applicable laws and regulations 
which set forth the criteria for entitlement to an increased 
rating for the disability at issue.  The Board concludes that 
the discussions in the rating decision, statement of the 
case, and supplemental statement of the case have informed 
the veteran of the information and evidence necessary to 
warrant entitlement to the benefits sought, and there has 
therefore been compliance with VA's notification requirement.  

The Board therefore finds that the record as it stands is 
adequate to allow for equitable review of the veteran's claim 
and that no further action is necessary to meet the 
requirements of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of he result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record, which shows substantial compliance 
with the notice/assistance provisions of the new legislation, 
the Board finds no prejudice to the veteran by proceeding 
with appellate review despite the fact that implementing 
regulations have not yet been implemented.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Evaluation of the 
same disability under various diagnoses is to be avoided.  38 
C.F.R. § 4.14 (2000).  

Medical report from Dr. Berger shows treatment for coronary 
artery disease with angina and medication to control 
hypertension from 1987 to 1988.

At an October 1990 VA examination the veteran reported 
needing five artery bypass surgery.  He reported taking 
medication and having episodes of angina with minimal 
activity.  He indicated that the episodes occurred five times 
a day which required nitroglycerin 1 or 2 tablets per 
episode.  Laboratory results showed 1+ urine protein with 
creatinine 1.9 mg./dl.  The veteran indicated that he had 
never been on dialysis.  EKG showed AV block and nonspecific 
ST&T wave abnormality.  Heart rate was rapid.  There were no 
murmurs, rubs, or thrills.  Blood pressure readings were 
164/100, 151/91, and 153/93.

Private medical reports from Henry Ford Hospital dated 
September 1996 to April 1997 show that the veteran had a 
pacemaker inserted during hospitalization in September 1996.  
During hospitalization from October 1996 the veteran 
underwent successful angioplasty involving a proximal and 
distal circumflex lesion.  The veteran tolerated this 
procedure well and had no complications.  Outpatient 
treatment report dated in April 1997 indicated a stress 
myocardial perfusion test revealed a large area of infarct 
involving the inferoposterior wall.  There was normal left 
ventricle function at rest except for mild hypokinesis of the 
infracted areas.  Left ventricular ejection fraction was 53 
percent.  

Medical report from Dr. S. Goldstein dated January 1997 notes 
the veteran's history of pacemaker insertion and angioplasty 
and indicated that he was doing quite well and had not had 
any angina since the angioplasty.

A VA examination in April 1997 indicated a history of a 
myocardial infarction in 1982 and again in 1991.  The veteran 
reported undergoing dual chamber pacemaker placement in 
September 1996 and reported cardiac catheterization in 
October 1996, which showed 3-vessel disease.  He reportedly 
underwent angioplasty of the right coronary artery.  The 
examination found no evidence of jugular venous distention 
(JVD).  First and second heart sounds were normal and there 
was no third heart sound or murmur, but there was a forth 
heart sound.  There was 1+ edema of both lower extremities.  
Blood pressure readings were 180/120, 170/108, and 160/120.  
EKG showed evidence of an inferior infarct with first degree 
AV block.  An echocardiogram performed in October 1996 showed 
normal left ventricular size, inferior hypokinesis and mild 
impairment of left ventricular function.  Serum creatinine 
was elevated at 2.1 and BUN was 25.  There was a trace of 
blood in the urine and the examiner indicated that the 
veteran had mild renal failure.

At his August 1998 VA examination the veteran reported tiring 
easily and at times having total lack of energy.  He 
indicated that his appetite was excellent and that he gained 
a lot of weight in the last year in part because of 
inactivity.  He reported that following his angioplasty in 
1996 his chest pains had stopped for a little while, but 
remained quite tired most of the time.  In the last year he 
reported his chest pains recurring and also had shortness of 
breath with exertion such as walking up a flight of stairs or 
walking one street block.  He indicated that the symptoms 
were relieved by rest within 2-3 minutes.  At times, he 
reported taking nitroglycerin when his pain was more severe 
and at times awakened with shortness of breath and 
diaphoresis in the middle of the night.  The veteran 
indicated that he tried to be active at home as much as 
possible and he helped with the cooking and dishes.  He also 
reported mowing the lawn with a self propelled mower but it 
took him a long time.  The veteran indicated that he consumed 
alcohol in moderation and quit smoking in the early 1980's.  

The examination showed the veteran to be well developed and 
obese in no apparent distress.  Blood pressure: sitting 
175/110, pulse 80; standing 185/115, pulse 80; lying down 
168-170/105, pulse 82.  There was no JVD and the heart was 
regular rate and rhythm, S1, S2 normal, no S3 or S4.  The 
lungs were clear to auscultation with no rales, rhonchi or 
wheezing.  The examiner noted a transverse scar in the left 
upper chest, status post pacemaker implant.  There was trace 
ankle edema and peripheral pulses were 2+.  The EKG indicated 
occasional PVC's 1st degree AV block.  Chest x-ray showed 
heart slightly enlarged.  COPD was noted.  Serum 
electrolytes, blood sugar, calcium, phosphate and uric acid 
were normal.  BUN was normal at 16, but creatinine was 
elevated at 2 mg.  Cholesterol 156 mg.  Liver function tests 
were normal.  Urinalysis showed 1000 mg. protein, but was 
otherwise negative.  Serum albumin was normal.  CBC was 
normal.  Cardiac echo showed normal ejection function of 60-
65 percent.  There was mild dilatation and hypertrophy of the 
left ventricle.  The assessment was hypertension, poorly 
controlled, hypertrophy and dilatation of left ventricle; 
arteriosclerotic heart disease with status post (s/p) right 
coronary angioplasty, s/p pacemaker insertion; recurrent 
angina pectoris; history of streptococcal glomerulonephritis; 
chronic renal failure.

At his June 1999 VA examination the veteran reported chest 
pain with walking, going up a flight of stairs, and lifting.  
He indicated that he could not mow the lawn with a self-
propelled lawn mower due to chest pressure.  He reported that 
the chest pressure was relieved with sublingual 
nitroglycerin.  The veteran indicated that he experienced 
chest pressure approximately twice a week and denied any 
chest pain at rest, at night, or with activities of daily 
living.  He gave a history of post-streptococcal 
glomerulonephritis in service.  The examination showed the 
veteran to be well nourished, not in cardiorespiratory 
distress.  His weight was 273 pounds.  Blood pressure: 
160/100 standing; 160/100 sitting; 160/100 supine.  Pulse was 
regular at 62 beats per minute and respirations were regular.  
The neck was supple with no JVD or carotid bruit.  The heart 
had regular rate and rhythm, S1 and S2 heard, no S3 or 
murmur, and no S4 gallop.  There were clear breath sounds in 
the lungs with no wheeze or rales.  There was no 
hepatosplenomegaly and there was trace pedal edema 
bilaterally.  The EKG showed normal sinus rhythm with 
occasional premature ectopic beats.  The chest x-ray was 
compared to the one in August 1999, which indicated the heart 
was less prominent in the current examination and appeared to 
be in the upper limits of normal.  It was noted that the 
bipolar pacemaker was in place and there was a slight 
prominence of the pulmonary vasculature centrally with no 
apparent or overt vascular congestion.  There were no 
infiltrates seen.  Creatinine was 2 and BUN 31.  Urine 
protein was more than 1000 mg./dl.  Granular casts 0-5.HPF, 
Hyaline casts 0-5 LPF.  ECG found normal left ventricular 
chamber size with mild left ventricular hypertrophy.  
Ejection fraction estimate was 55 percent.  The physician 
reported that the veteran was seen for congestive heart 
failure in 1998.  The symptoms were controlled with 
medication.  

The Board notes that certain portions of 38 C.F.R. Part 4 
pertaining to the rating criteria for disabilities involving 
the cardiovascular system have been changed.  Specifically, 
on December 11, 1997, the VA published a final rule, 
effective January 12, 1998, to amend the section of the 
Schedule for Rating Disabilities dealing with cardiovascular 
disabilities.  62 FR 65207, Dec. 11, 1997.  Where the law or 
regulations governing a claim change while the claim is 
pending, the version most favorable to the veteran applies, 
absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

Under the criteria in effect prior to the regulatory changes 
in question, a 60 percent evaluation was warranted following 
typical history of acute coronary occlusion or thrombosis, or 
with history of substantiated repeated anginal attacks, more 
than light manual labor not feasible.  A 100 percent rating 
for arteriosclerotic heart disease was warranted when, after 
six months following acute illness, the veteran has chronic 
residual findings of congestive heart failure or angina on 
moderate exertion or more than sedentary employment is 
precluded.  See 38 C.F.R. Part 4, Diagnostic Code 7005 
(1997).

Under the rating criteria in effect since January 12, 1998, a 
60 percent evaluation is warranted, if there is more than one 
episode of acute congestive heart failure in the past year; 
if a workload of greater than 3 METs, but not greater than 5 
METs, results in dyspnea, fatigue, angina, dizziness, or 
syncope; or if there is left ventricular dysfunction with an 
ejection fraction of 30 percent to 50 percent.  A 100 percent 
rating is warranted for chronic congestive heart failure, or 
when a workload of 3 METs or less results in dyspnea, 
fatigue, angina, dizziness, or syncope, or when there is left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.  38 C.F.R. § 4.104 (2000).

Applying the relevant provisions to the clinical evidence 
summarized above, the Board concludes that the criteria for a 
greater than 60 percent rating are not met under either the 
former or revised criteria for arteriosclerotic heart disease 
status post pacemaker with glomerulonephritis (to include 
hypertension prior to January 12, 1998).  An August 1998 VA 
examination found ejection fraction of 60 to 65 percent.  
Although the veteran complained of chest pain while walking, 
going up a flight of stairs, and lifting, the June 1999 VA 
examination noted stable angina with estimated ejection 
fraction of 55 percent.  

Concerning the criteria in effect prior to January of 1998, a 
higher rating is not warranted.  While the appellant did have 
a period of a 100 percent rating following insertion of a 
pacemaker, the findings prior to and after that event do not 
warrant a 100 percent rating.  Private outpatient treatment 
report dated in April 1997 indicated a stress myocardial 
perfusion test revealed a large area of infarct involving the 
inferoposterior wall.  There was normal left ventricle 
function at rest except for mild hypokinesis of the infracted 
areas.  Left ventricular ejection fraction was 53 percent.  A 
report from Dr. S. Goldstein dated January 1997 notes the 
veteran's history of pacemaker insertion and angioplasty and 
indicated that he was doing quite well and had not had any 
angina since the angioplasty.  An April 1997 VA examination 
found no evidence of JVD, first second heart sounds were 
normal and there was no third heart sound or murmur, but 
there was a forth heart sound.  An echocardiogram performed 
in October 1996 showed normal left ventricular size, inferior 
hypokinesis and mild impairment of left ventricular function.  
Serum creatinine was elevated at 2.1 and BUN was 25.  Overall 
it is not indicated, during the time that the 60 percent 
rating was in effect, that he was precluded from sedentary 
employment, or otherwise met the old criteria for assignment 
of a 100 percent rating.

After reviewing the evidence on file, it is the conclusion of 
the Board that veteran has symptoms of service-connected 
arteriosclerotic heart disease that more nearly approximate a 
60 percent disability.  The Board concludes that the 
currently assigned 60 percent evaluation is an adequate 
reflection of the level of disability resulting from such 
disability, and that a preponderance of the evidence is 
against the claim for an increased evaluation for the 
veteran's service-connected heart disease.  

With regard to the rating of hypertension as of January 12, 
1998, the effective date of the veteran's award for 
hypertension as well as the effective date of the new 
criteria, Diagnostic Code 7101, is relevant.  It provides 
that a 10 percent rating is for application when there is 
hypertensive vascular disease with diastolic pressure 
predominantly 100 or more, or systolic pressure predominantly 
160 or more; minimum evaluation for an individual with a 
history of diastolic pressure predominantly 100 or more or 
who requires continuous medication for control.  Diastolic 
pressure predominantly 110 or more, or; systolic pressure 
predominantly 200 or more, warrants a 20 percent rating.  
Diastolic pressure predominantly 120 or more warrants a 40 
percent rating, while diastolic pressure of 130 or more 
warrants a 60 percent rating..  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2000).  

The Board notes that the veteran's blood pressure readings 
have been elevated sufficiently to support a 10 percent 
rating, but the diastolic pressure was not predominantly 110 
or more, and the systolic pressure was not predominantly 200 
or more.  The readings most nearly approximate a 10 percent 
rating, as shown in the most recent VA examination in the 
consistent 160/100 reading.  Thus, the preponderance of the 
evidence is against an increased rating for hypertension.  

It has not been indicated for any of the time in question 
that either service-connected cardiovascular disorder is so 
unusual as to render application of the regular schedular 
provisions impractical.  As such, there is no basis for an 
extraschedular rating under the facts of this case.  38 
C.F.R. § 3.321.  The veteran has not been hospitalized 
repeatedly or extensively for his heart condition or for 
hypertension.  The record does not show either that the 
veteran's service-connected disorders interfere with his 
employment to any extent greater than that which is 
contemplated by the assigned ratings as deemed appropriate by 
the Board.  As is apparent from the foregoing discussion, it 
cannot be said that the schedular rating criteria are 
inadequate in this instance and the criteria for submission 
for the assignment of an extra-schedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not demonstrated in this case.  
See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  

The provisions of 38 U.S.C.A. § 5107 regarding reasonable 
doubt have been considered in evaluating the evidence of 
disability resulting from the arteriosclerotic heart disease 
and hypertension.  The preponderance of the evidence of 
record is against an evaluation in excess of 60 percent for 
the arteriosclerotic heart disease at any relevant time, and 
against an evaluation in excess of 10 percent for 










hypertension for the period from January 12, 1998, to the 
present.  Thus, the provisions regarding reasonable doubt are 
not applicable.


ORDER

An evaluation in excess of 60 percent for arteriosclerotic 
heart disease status post pacemaker with glomerulonephritis 
(to include hypertension prior to January 12, 1998) is 
denied.

An evaluation in excess of 10 percent for hypertension, from 
January 12, 1998, is denied.  


		
	NANCY RIPPEL
	Acting Member, Board of Veterans' Appeals

 

